This libelant prays for a divorce from his wife on the ground of her adultery. The *507case was submitted to a jury whose verdict was “that a divorce should not be decreed.” Divorce was denied.
B. W. Blanchard and Percy A. Hasty, for libelant.
George E. Thompson and Ross St. Germain, for libelee.
The evidence justified a finding that the libelee had been guilty of adultery, and that the libelant had committed the same offense, but that his infidelity had been condoned. The libelant excepts to denial and to certain instructions given and to the refusal of requested instructions.
The three exceptions present one and the same issue to wit: — ■ whether in a suit for divorce for the libelee’s adultery the libelant’s guilt of the same offense, when condoned, can be interposed as a valid defense. The Superior Court answered this question in the affirmative.
The Maine statute which confers authority to grant divorces and specifies adultery as a cause provides that “when both parties have been guilty of adultery .... it shall not be granted.” R. S.,’ Chap. 65, Sec. 2. A majority, of the court are of opinion that this statute, being plain and unambiguous, must be construed as it reads and that, even if the husband’s guilt has been condoned by the wife, since both parties have been guilty of adultery, no divorce can be granted. Exceptions overruled.